FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 June 10, 2016
                                                                  Elisabeth A. Shumaker
                                   TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 15-5101
 v.                                            (D.C. No. 05-CR-00091-TCK-1)
                                                         (N.D. Okla.)
 MICHAEL D. SUMMERS,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MORITZ, Circuit Judges. **


      Defendant-Appellant Michael Summers appeals from the denial of his

motion to modify his sentence under 18 U.S.C. § 3582(c)(2). Mr. Summers’

guideline range was affected by the enactment of U.S.S.G. Amendment 782 —

changing it from 360 months 1–life to 235–293 months. Mr. Summers filed a

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
       At sentencing, the court determined Mr. Summers’ appropriate sentence
was 360 months, however it reduced that sentence by 31 months to give credit for
motion for modification of sentence, asking the court to reduce his original

within-guidelines sentence to reflect the change in the guidelines. The district

court noted the Probation Office advised that Mr. Summers might be eligible for a

reduction, appointed the Federal Public Defender to represent him, and ordered

the government to show cause why the sentence should not be reduced. The

district court then summarily denied the motion, stating it considered the policy

statements set forth in U.S.S.G. § 1B1.10 and the sentencing factors in 18 U.S.C.

§ 3553(a). United States v. Summers, No. 05-CR-091-001-TCK (N.D. Okla. Oct.

5, 2015). Mr. Summers appeals this denial, claiming “[t]he absence of any

specific findings [by the district court] fell short of the legal requirements of an

adequate explanation.” Aplt. Br. at 5. Our jurisdiction arises under 28 U.S.C. §

1291 and 18 U.S.C. § 3742(a), and we affirm.

      We review the scope of a district court’s authority under § 3582(c)(2) de

novo. United States v. Rhodes, 549 F.3d 833, 837 (10th Cir. 2008). A decision

to deny a motion for a sentence reduction is reviewed for an abuse of discretion.

United States v. Sharkey, 543 F.3d 1236, 1238 (10th Cir. 2008).

      Section 3582(c)(2) allows a district court to reduce a sentence “based on a

sentencing range subsequently lowered by the Commission.” Dillon v. United

States, 560 U.S. 817, 826 (2010). “[T]he court may reduce the term of

imprisonment, after considering the factors set forth in section 3553(a) . . . if such


time the defendant spent in custody on a related conviction.

                                         -2-
a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2) (emphasis added).

      “The language of 18 U.S.C. § 3582(c)(2) is clear — it requires the court to

consider the factors in 18 U.S.C. § 3553(a).” United States v. Verdin-Garcia, –

F.3d –, 2016 WL 3126204, at *2 (10th Cir. June 3, 2016). There is no additional

requirement that the court create an extensive record containing the rationale for

its ruling. The core of Mr. Summers’ argument is that “a defendant’s non-

frivolous argument . . . triggers a duty to make a record demonstrating that the

court considered whether the guideline sentence conforms to the statutory factors

in the circumstances of the case.” Aplt. Br. at 5. In this case, the order

admittedly was brief. It contained summary language, stating it considered the

relevant statutes and denied the motion. Summers, No. 05-CR-091-001-TCK.

This, however, is all that § 3582(c)(2) requires. The court clearly indicated it

considered the relevant factors. It was under no obligation to address each of

Mr. Summers’ nonfrivolous arguments.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -3-